Title: From John Adams to Benjamin Waterhouse, 16 March 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy March 16. 1813

I have just recd your Favour of Yesterday. It has been a Rule of the Government from 1789 to this day to answer no Solicitations or Recommendations for Office. The necessity of this Rule must be obvious to evry enquiring Mind.
The Hyperfederalists, or the Ultrafederalists, have a more exalted System, than the Simple Federalists. They dare not, openly and publickly avow or attempt to Support their Theory or their underhand practice. If they had the Courage, you would hear them Say declare, and you would read in their Writings their Wishes that evry one of our Frigates had been taken burnt or Sunk and every one of Our Naval Conquerors kill’d or carried Prisoners to British Dungeons. They are not only no Friends, but they are in their Hearts rancorous Enemies to an American Navy. Their Summum bonum is a War with France an Alliance with England and a dependence on the British Navy for the protection of their Commerce. In opposition to their System and to all their Diabolical Intrigues, I  hardily pursued my own System in 1799 and 1800 made Peace with France at the expence of all my consequence in the World, and their unanimous and immortal hatred. France is the Natural Ally of U.S. if We must have any Ally. We ought not to War with her, but in the last Necessity. This is no new opinion. I express’d it and gave my Reasons for it at large in Congress in 1775. The French Government have had it under my hand, among their Archives more than 30 years. And the American Public has had it in print in my Discourses on Davila 22. or 23 years. I have never varied, one moment from this opinion, nor departed from this Principle in practice for 37 years.
I have not Seen Mollishes Travels. The Western Country is indeed a Vast World. Philadelphia thinks itself the Centre. New York thinks itself the Centre, and Boston thinks itself the Centre. Beccaria Says, Every Man thinks himself the Centre of the whole Univers. Who then, is the most diseased in Mind?
From your letter I conclude that Eustis will draw the Prise. Is there any Thing nearer your home that would Suit you?
In one of your Letters you express’d a Wish to See my History of the rise and progress of the disputes between G.B. and America written in 1774 and 1775. If that inclination continues, I will lend it to you. But as I have no other Copy, you must return it unhurt.
Mr Varnum promised me, that he would try to have Something done for you / I am as ever
John Adams